EXHIBIT 99.1 LEVON RESOURCES LTD. (An Exploration Stage Company) Consolidated Financial Statements For the years ended March31, 2011, 2010 and 2009 (in Canadian Dollars) 1 Index Page Management’s Responsibility for Financial Reporting 3 Independent Auditors' Report to the Shareholders 4 Consolidated Financial Statements 5 Consolidated Balance Sheets 5 Consolidated Statements of Operations and Comprehensive Loss 6 Consolidated Statements of Shareholders’ Equity 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9 2 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The consolidated financial statements of Levon Resources Ltd. (an exploration stage company) are the responsibility of the Company’s management. The consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to provide reasonable assurance that the Company’s assets are safeguarded, transactions are authorized and properly recorded, and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the annual financial statements prior to their submission to the Board of Directors for approval. The financial statements as at March31, 2011 and 2010 and for the years ended March31, 2011, 2010 and 2009 have been audited by Smythe Ratcliffe LLP, Chartered Accountants, and their report outlines the scope of their examination and gives their opinion on the consolidated financial statements. “Ron Tremblay” “Lisa Sharp” Ron Tremblay Lisa Sharp CEO CFO Vancouver, British Columbia July 29, 2011 3 INDEPENDENT AUDITORS’ REPORT TO THE SHAREHOLDERS OF LEVON RESOURCES LTD. (An Exploration Stage Company) We have audited the accompanying consolidated financial statements of Levon Resources Ltd. (an exploration stage company), which comprise the consolidated balance sheets as at March31, 2011 and 2010, and the consolidated statements of operations and comprehensive loss, shareholders’ equity and cash flows for the years ended March31, 2011, 2010 and 2009, and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Levon Resources Ltd. as at March31, 2011 and 2010, and the results of its operations and its cash flows for the years ended March31, 2011, 2010 and 2009 in accordance with Canadian generally accepted accounting principles. “Smythe Ratcliffe LLP” Chartered Accountants Vancouver, British Columbia July 29, 2011 4 LEVON RESOURCES LTD. (An Exploration Stage Company) Consolidated Balance Sheets (in Canadian Dollars) As at March 31 ASSETS Current Cash and cash equivalents $ $ Amounts receivable Prepaid expenses Investments (Note 6) Due from related party (Note 11) Reclamation deposits (Note 7) Mineral properties (Notes3 and 8) Equipment (Note 9) $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 11) Future income tax liability (Note 14) - SHAREHOLDERS’ EQUITY Capital stock (Note 10) Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) $ $ Commitments (Note 13) Subsequent Events (Note 15) Approved on behalf of the Board: “Gary Robertson” …Director Gary Robertson “Ron Tremblay” …Director Ron Tremblay The accompanying notes are an integral part of these consolidated financial statements 5 LEVON RESOURCES LTD. (An Exploration Stage Company) Consolidated Statements of Operations and Comprehensive Loss (in Canadian Dollars) Years ended March 31 Expenses (Note 11) Consulting and management fees $ $ $ General exploration Listing and filing fees Office, occupancy and miscellaneous Professional fees Salaries and benefits Shareholder relations and promotion Stock-based compensation (Note 10(d)) Travel Loss Before Other Items ) ) ) Other Items Interest income Foreign exchange gain (loss) ) ) Write-down of mineral properties interest (Note 8) ) - - Net Loss for Year ) ) ) Other Comprehensive Income (Loss) Unrealized gain (loss) on investments (Note 6) ) ) Total Comprehensive Loss for Year $ ) $ ) $ ) Loss Per Share, Basic and Diluted $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements 6 LEVON RESOURCES LTD. (An Exploration Stage Company) Consolidated Statements of Shareholders’ Equity (in Canadian Dollars) Years ended March 31 Number of Common Shares Capital Stock Contributed Surplus Deficit Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, March31, 2008 $ $ $ ) $ $ Common shares issued for cash: Private placement - - Share issuance costs - ) - - - ) Exercise of stock options - - - Exercise of warrants - - - Fair value of stock options exercised - ) - - - Stock-based compensation - Net loss for year - - - ) - ) Unrealized loss on available-for-sale securities - ) ) Balance, March31, 2009 ) ) Common shares issued for cash: Private placement - - Share issuance costs - ) - - - ) Exercise of stock options - - - Exercise of warrants - - - Non-cash share issuance costs ) - - - Fair value of warrants and stock options exercised - ) - - - Stock-based compensation - Net loss for year - - - ) - ) Unrealized gain on available-for-sale securities - Balance, March31, 2010 ) ) Common shares issued for cash: Private placement - - Share issuance costs - ) - - - ) Exercise of stock options - - - Exercise of warrants - - - Non-cash share issuance costs - ) - - - Shares issued on acquisition of Valley High Ventures Ltd. - - Fair value of warrants and stock options exercised - ) - - - Stock-based compensation - Net loss for year - - - ) - ) Unrealized loss on available-for-sale securities - ) ) Balance, March31, 2011 $ $ $ ) $ ) $ 7 LEVON RESOURCES LTD. (An Exploration Stage Company) Notes to Consolidated Financial Statements (in Canadian Dollars) Years ended March 31 Operating Activities Net loss $ ) $ ) $ ) Items not involving cash: Amortization Stock-based compensation Write-down of mineral properties - - Foreign exchange loss (gain) ) - Changes in non-cash working capital items: Amounts receivable and prepaid expenses ) Accounts payable and accrued liabilities ) ) Due from (to) related parties ) Cash Used in Operating Activities ) ) ) Investing Activities Mineral properties exploration expenditures incurred ) ) ) Purchase of equipment ) ) - Cash acquired on acquisition of Valley High Ventures Ltd., net of transaction costs - - Advances from Valley High Ventures Ltd. - - Reclamation deposits - - ) Cash Provided by (Used in) Investing Activities ) ) Financing Activity Issue of capital stock for cash, net of issuance costs Cash Provided by Financing Activity Foreign Exchange Effect on Cash ) - Inflow of Cash Cash and Cash Equivalents, Beginning of Year Cash and Cash Equivalents, End of Year $ $ $ Supplementary Information, Non-Cash Transactions Mineral property expenditures included in: Amounts payable $ $ $ Due to related parties $ $ $ Mineral exploration tax credit included in amounts receivable and prepaid expenses $
